DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 07/29/2021.

Claim Status
Claims 1-11 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 07/29/2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi, US 4,313,224 in view of Winzer, US 2014/0186033 and Karasan, US 5,878,177.

For claim 1. Wakabayashi teaches: An optical communication device (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56), comprising: 
a plurality of optical transponders configured to perform mutual conversion between an optical signal and an electrical signal; (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, plurality of converters 40, 6, 12, 40a for conversion between optical signal and electrical signal)
a noise addition circuit configured to add noise that degrades signal quality to an input optical signal and output the resulting optical signal; (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, amplifiers 41, 11, 31, 41a; implicit that amplifiers add noise that degrades signal quality)
a first optical switch configured to output an optical signal input from an optical fiber or the noise addition circuit to at least one of the plurality of optical transponders; (Wakabashi, fig 3, 5; column 
and a second optical switch configured to directly or indirectly output an optical signal input from the at least one of the plurality of optical transponders to an optical fiber or the noise addition circuit. (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units); please notes, the claim language doesn’t specify that the various optical switches are different and separate components)
Even though it’s implicit that amplifiers add noise that degrades signal quality, Examiner understands Applicants might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art below to teach such fact.
Winzer from the same or similar fields of endeavor teaches: amplifiers add noise that degrades signal quality (Winzer, fig 3, paragraph 30-32, “As appreciated by those skilled in the art, an optical amplifier may add an incremental amount of noise, e.g. Gaussian noise, to the optical signal.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Winzer into Wakabayashi, since Wakabayashi suggests a technique for managing an optical device which includes amplifiers, and Winzer suggests the 
Wakabayashi also doesn’t teach: the plurality of optical transponders are in a transponder bank; wherein the first optical switch and the second optical switch are electrically connected in parallel to each optical transponders.
Karasan from the same or similar fields of endeavor teaches: the plurality of optical transponders are in a transponder bank; wherein the first optical switch and the second optical switch are electrically connected in parallel to each optical transponders (Karasan, fig 6A-6B, column 7, line 33 to column 8, line 41, plurality of transponders/converters are in transponder bank TB, switching elements are connected in parallel to transponders/converters)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Karasan into Wakabayashi and Winzer, since Wakabayashi suggests a technique for managing optical device which includes converters and switches, and Karasan suggests the beneficial way of having such converters/transponders in a transponder bank and connect such switches in parallel to such converters/transponders to increase performance, provide high design flexibility and high expandability (Karasan, column 2, line 14-32) in the analogous art of communication. 

For claim 2. Wakabayashi, Winzer and Karasan disclose all the limitations of claim 1, and Wakabayashi further teaches: further comprising: a third optical switch configured to output the input optical signal to the noise addition circuit, wherein the first optical switch outputs the optical signal input from the optical fiber or the noise addition circuit to one of the plurality of optical transponders or the third switch, and the second optical switch outputs the optical signal input from one of the plurality 

For claim 3. Wakabayashi, Winzer and Karasan disclose all the limitations of claim 1, and Wakabayashi further teaches: wherein the first optical switch outputs the optical signal input from the optical fiber or the noise addition circuit to one of the plurality of optical transponders or the second switch, and the second optical switch outputs the optical signal input from one of the plurality of optical transponders or the first optical switch to the optical fiber or the noise addition circuit. (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units); please notes, the claim language doesn’t specify that the various optical switches are different and separate components)

For claim 4. Wakabayashi, Winzer and Karasan disclose all the limitations of claim 1, and Wakabayashi further teaches: wherein the first optical switch includes a plurality of first optical splitters configured to divide the optical signal input from optical fiber, (Wakabashi, fig 3, 5; column 3, line 10 to 18, “the reference numeral 4 is an optical transmission line… the converted optical signal is introduced to an optical fiber transmission line 4”; column 4, line 46 to column 5, line 56, “Also, the reference numeral 12 is an optical-electrical 
a fourth optical switch configured to output the optical signal input from the noise addition circuit to a selected output destination, and a plurality of fifth optical switches each configured to output the optical signal input from one of the plurality of first optical splitters or the fourth optical switch to at least one of the plurality of optical transponders. (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units); please notes, the claim language doesn’t specify that the various optical switches are different and separate components)

For claim 5
a plurality of second optical splitters configured to divide the optical signals input from the plurality of sixth optical switches to the optical fiber, (Wakabashi, fig 3, 5; column 3, line 10 to 18, “the reference numeral 4 is an optical transmission line… the converted optical signal is introduced to an optical fiber transmission line 4”; column 4, line 46 to column 5, line 56, “Also, the reference numeral 12 is an optical-electrical converter (or a photo-diode) which is coupled with the output of the repeater through an optical divider (not shown)… That switch 33 is connected to the upward line 4 through an optical divider (not shown)”)
and a seventh optical switch configured to output the optical signals input from the plurality of sixth optical switches to the noise addition circuit. (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, switch 33 output signal from upper repeater to lower repeater; both upper repeater and lower repeater and the switch 33 all can be considered as switches since they all switch signals, furthermore, even the components inside the repeaters can be considered as switches since they switches signals; both upper repeater and lower repeater contain converters (transponders) and amplifiers (noise adding units); please notes, the claim language doesn’t specify that the various optical switches are different and separate components)

For claim 6. Wakabashi and Winzer disclose all the limitations of claim 1, and Wakabashi further teaches: further comprising: a controller configured to control the plurality of optical transponders, the noise addition part, the first optical switch, and the second optical switch. (Wakabashi, fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, reception circuit, monitoring circuit)

For claim 7
wherein the optical communication device transmits the optical signal from one of two optical transponders of the plurality of optical transponders to the other via the noise addition circuit to notify the management device of a measurement result of measuring communication quality. (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, “a monitoring circuit having a reference voltage generator for providing a reference level which is lower than the normal signal level when the signal has the mark ratio of 1/2, and a comparator for comparing the optical output power of said electrical-optical conversion element with said reference level, and means for transferring the monitored result to the terminal station.  The terminal station designates first the particular repeater to be tested and closes said switch to provide a signal return path. Then, the terminal station transmits the test signal in which the mark ratio is adjusted until the optical output power of the electrical-optical conversion element becomes equal to the reference level. The mark ratio of the test signal when the optical output power in the tested repeater becomes equal to the reference level, is the indication of the degree of the degradation of the electrical-optical conversion element in that repeater.”; also see fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, “Now, returning back to FIG. 3, the members for forwarding the monitored result to a terminal station on land are described”)

For claim 8. Wakabashi and Winzer disclose all the limitations of claim 1 and Wakabashi further teaches: An optical communication system comprising: a first optical communication device and a second optical communication device that are each the optical communication device according to claim 1, and a management device configured to manage the first optical communication device and the second optical communication device, (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, system with terminal stations to manage repeaters)
wherein the first optical communication device transmits an optical signal from one of the plurality of optical transponders to the second optical communication device, and the second optical 
and the first optical communication device and the second optical communication device each notify the management device of the measurement result of measuring communication quality. (Wakabashi, fig 1, column 1, line 26-54, column 2, line 29-58, “a monitoring circuit having a reference voltage generator for providing a reference level which is lower than the normal signal level when the signal has the mark ratio of 1/2, and a comparator for comparing the optical output power of said electrical-optical conversion element with said reference level, and means for transferring the monitored result to the terminal station.  The terminal station designates first the particular repeater to be tested and closes said switch to provide a signal return path. Then, the terminal station transmits the test signal in which the mark ratio is adjusted until the optical output power of the electrical-optical conversion element becomes equal to the reference level. The mark ratio of the test signal when the optical output power in the tested repeater becomes equal to the reference level, is the indication of the degree of the degradation of the electrical-optical conversion element in that repeater.”; also see fig 3, 5; column 3, line 10 to 18, column 4, line 46 to column 5, line 56, “Now, returning back to FIG. 3, the members for forwarding the monitored result to a terminal station on land are described”)

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KHOA HUYNH/Primary Examiner, Art Unit 2462